FILED
                             NOT FOR PUBLICATION                            NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROLAND COOKE,                                    No. 10-16125

               Plaintiff - Appellant,            D.C. No. 3:09-cv-08152-JAT

  v.
                                                 MEMORANDUM *
BRUCE R. WISAN; WISAN SMITH
RACKER & PRESCOTT,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                                                          **
                          Submitted November 21, 2011

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Roland Cooke appeals pro se from the district court’s judgment dismissing

for lack of standing his action alleging that the defendants “confiscated the homes

and property of 20,000 - 70,000 people in Utah, Arizona and Canada.” We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Wilson v. Kayo Oil Co.,

563 F.3d 979, 980 (9th Cir. 2009) (per curiam), and we affirm.

      The district court properly dismissed the action for lack of standing because

Cooke failed to allege any particularized injury to him that was fairly traceable to

the defendants. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)

(standing under Article III requires a plaintiff to show that he suffered an invasion

of a legally protected interest which is concrete, particularized, and fairly traceable

to the challenged action of the defendant).

      AFFIRMED.




                                           2                                     10-16125